Citation Nr: 1455778	
Decision Date: 12/18/14    Archive Date: 12/24/14

DOCKET NO.  13-03 593	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Whether new and material evidence exists to re-open a claim of entitlement to service connection for cause of death.

2.  Entitlement to service connection for cause of death.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant, observer


ATTORNEY FOR THE BOARD

A. VanValkenburg, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1941 to October 1971.  Among many medals and decorations, the Veteran was awarded a Vietnam Service Medal with two bronze stars.  The Veteran died in September 1999.  The appellant is his surviving spouse.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from the August 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  

The Veteran testified at a Travel Board hearing in front of the undersigned Veteran's Law Judge (VLJ) in November 2013.  A transcript of the hearing is associated with the claims file.  

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in the Virtual VA and VBMS systems to ensure complete review of the evidence of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for cause of death is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The evidence received since the last final denial of service connection for cause of death in the May 2009 rating decision, when considered by itself or in connection with evidence previously assembled, relates to an unestablished fact necessary to substantiate the claim; and raises a reasonable possibility of substantiating the claim of entitlement to service connection.


CONCLUSION OF LAW

Evidence received since the May 2009 rating decision in relation to the Veteran's claim for entitlement to service connection cause of death is new and material, and, therefore, the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate the claim, and of which information and evidence that VA will seek to provide and which information and evidence the claimant is expected to provide.  Furthermore, in compliance with 38 C.F.R. § 3.159(b), the notification should include the request that the claimant provide any evidence in his possession that pertains to the claim.  In light of the Board's reopening and remanding of the claim, any deficiency regarding notice or development is harmless error at this time.

New and Material Evidence

Rating decisions from which an appeal is not timely perfected become final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  An appeal consists of a timely filed notice of disagreement in writing and, after a statement of the case has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200. 

The Appellant originally filed her claim for service connection for cause of death in September 1999.  The RO denied the claim in a November 1999 rating decision based on a lack of a nexus between service and the Veteran's cause of death.  The Veteran filed a notice of disagreement in September 2000 and a statement of the case (SOC) was issued in October 2000.  However, the appeal was never perfected.  Thus, the decision became final.

The Appellant filed a claim to reopen in September 2006.  The RO re-opened and denied the claim in a May 2009 rating decision based on a failure to establish a link between the Veteran's cause of death and his active duty.  The Appellant did not express disagreement with the decision within one year of receiving notice and the decision became final.  

A final decision cannot be reopened unless new and material evidence is presented. 38 U.S.C.A. § 5108.  The Secretary must reopen a final claim when new and material evidence is presented or secured with respect to that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).  Here, an unestablished fact necessary to substantiate the claim is a link between the Veteran's cause of death and active service.  

The Appellant filed the current claim to reopen in August 2012.  During the Appellant's November 2013 Board hearing, she asserted that the Veteran's contributing cause of death, coronary artery disease, developed as a result of an undiagnosed psychological trauma to include PTSD, related to his combat experience in the military.  The appellant felt the Veteran may have had post-traumatic stress disorder (PTSD).  She highlighted that the Veteran served on active duty for over thirty years and was involved in active combat.  She testified that he was a stoic man with mood problems which onset while he was on active duty.  The Veteran had a quick temper and he wouldn't talk about things.  In later years, the Veteran would sit and go off into space thinking about the military.  

These statements, which are presumed credible for the purposes of reopening his claim, are new in that they were not previously of record.  Furthermore, they are material as they suggest a link between the Appellant's cause of death and service.  Consequently, the October 2006 claim for service connection for cause of death is reopened.


ORDER

The previously denied claim of entitlement to service connection for cause of death is reopened on the basis of new and material evidence; to that extent only, the appeal is granted.


REMAND

As discussed above, the Appellant asserts entitlement for service connection for the cause of the Veteran's death based on undiagnosed psychological trauma due to combat.  The record of evidence shows that at the time of the Veteran's death he was not service-connected for any acquired psychiatric disability, but he is noted to have participated in combat, and was awarded two bronze stars for his service.  His death certificate shows that he died in September 1999 and the immediate cause of death was coronary artery disease.  The Appellant testified that the Veteran had trouble with his mood during the 2013 Board hearing.  On Remand, an opinion must be obtained to determine whether the Veteran may have had an undiagnosed psychiatric illness, and if so, whether it was related to service.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The RO/AMC must obtain a medical opinion from an appropriate specialist to address the questions presented concerning the cause of the Veteran's death. 

The specialist should review the claims file, including all medical and lay evidence, as well as this Remand, and should indicate in his or her ensuing report that such a review took place. 

The specialist is asked to determine whether it is at least as likely as not (a 50 percent probability or more), that the Veteran during his lifetime was suffering from any PTSD (as defined by the DSM-IV) due to his in-service combat stressor (as evidenced by his award of the Bronze Stars), or had any other DSM-IV psychiatric disorder as a result of his military service.

If the answer to the above is yes, the examiner must specify the diagnosis and opine as to whether it is at least as likely as not (a 50 percent probability or more) that the Veteran's psychiatric disorder either caused or contributed substantially or materially to his death. 

All opinions and conclusions expressed by the specialist must be supported by a complete rationale.  If the specialist is not able to provide an opinion, he or she should explain why.

2.  The RO/AMC should then readjudicate the service connection claim for cause of death.  If any benefit sought remains denied, the RO/AMC should issue an appropriate SSOC and provide the Appellant and his representative the requisite time period to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


